EXAMINER’S AMENDMENT AND STATEMENT OF REASONS FOR ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 


**** Begin Examiner’s Amendment ****
Please amend the claims as follows:

Claim 29.  Cancelled.
Claim 30.  Cancelled.
Claim 31.  Cancelled.

**** End Examiner’s Amendment ****




EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response After Final, filed on July 13, 2022, has been received and made of record. In response to the Final Office Action dated April 13 ,2022, claims 1, 7, 15 and 17 have been amended and claim 6 has been cancelled.

Response to Arguments
Regarding the 35 U.S.C. 103 rejection of claims 1-6 and 15-19, Applicant's arguments, which include express disclosures from the disclosure regarding inventive motivational incentives and advantages, and in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 1-6 and 15-19 has been withdrawn.   
Regarding the 35 U.S.C. 103 rejections of claims 7-11, Applicant's arguments, in concert with the most recent amendments to independent claim 1, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejections of claims 7-11 have been withdrawn.   

Allowable Subject Matter
Claims 1-5, 7-11 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-5 and 7-11, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a camera unit with a light steering mechanism, the camera unit comprising a long-focal-length camera module, and a wide-angle camera module, wherein the wide-angle camera module provides a wide-angle image, and a ratio between an equivalent focal length of the long-focal-length camera module and an equivalent focal length of the wide-angle camera module is not less than 4, the long-focal-length camera module includes a light steering mechanism, a long-focal- length lens and a long-focal-length photosensitive assembly, the light steering mechanism is configured to turn light to pass through the long-focal- length lens to be received by the long-focal-length photosensitive assembly, a height dimension of the long-focal-length camera module does not exceed 5.6mm, a first surface of the long-focal-length lens has a first height h, and a diagonal length of a photosensitive area of a photosensitive element of the long-focal-length photosensitive assembly is L, where h and L satisfy the following condition: h/L ≥ 0.8, L is reduced by reducing a number of photosensitive units in the photosensitive area of the photosensitive element and increasing a size of the photosensitive units, a dimension A of one of the photosensitive units is A>1.2 m, and a diameter D of an aperture of the long-focal-length lens satisfies the following condition: 5.3mm ≥ D ≥ 3.76mm.
Regarding claims 15-19, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a camera unit with a light steering mechanism, the camera unit comprising a long-focal-length camera module, and a wide-angle camera module, wherein the wide-angle camera module provides a wide-angle image, and a ratio between an equivalent focal length of the long-focal-length camera module and an equivalent focal length of the wide-angle camera module is not less than 4, the long-focal-length camera module includes a light steering mechanism, a long-focal- length lens and a long-focal-length photosensitive assembly, the light steering mechanism is configured to turn light to pass through the long-focal- length lens to be received by the long-focal-length photosensitive assembly for imaging, a height dimension of the long-focal-length camera module does not exceed 5.6mm, a dimension of a photosensitive unit of a photosensitive element of the long-focal-length photosensitive assembly is A, and a diameter of an aperture of the long-focal-length lens is D, where A and D satisfy the following conditions: a value of a product of A and D is > 4.4, A > 1.2, and 5.3 > D > 3.76, where the unit of A is m and the unit of is mm, and a diagonal length of a photosensitive area of the photosensitive element of the long-focal- length photosensitive assembly is reduced by reducing a number of the photosensitive units and increasing A.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697